NEWS RELEASE FOR ADDITIONAL INFORMATION, PLEASE CONTACT: John M. Perino Vice President, Investor Relations 608-361-7501 REGAL BELOIT REPORTS FOURTH QUARTER AND FULL YEAR RESULTS ·Annual Operating Cash Flow Exceeded $314 million ·Energy Efficient Products Continue To Drive Sales Mix ·Long-Term Benefits of Plant Rationalizations Continue To Be Realized ·Short-Term Benefits In Fourth Quarter Due to Raw Materials, Hedging and Tax Rate February 3, 2010 (Beloit, WI):Regal Beloit Corporation (NYSE:RBC) today reported financial results for the fourth quarter ended January 2, 2010.Net sales of $463.3 million decreased 4.1% as compared to the $483.0 million reported for the fourth quarter of 2008.Diluted earnings per share were $0.90 as compared to $0.63 for the fourth quarter of 2008.For the full year of 2009, sales were $1.826 billion as compared to $2.246 billion in 2008.Full year diluted earnings per share were $2.63 per share as compared to $3.78 per share for “We are pleased to report solid fourth quarter and full year results, despite the difficult global economy,” commented Henry Knueppel, Chairman and Chief Executive Officer.“We are particularly pleased with our strong cash performance, our growth in energy efficient products and our plant rationalization and productivity results.” Sales for the three months ended January 2, 2010, were $463.3 million, a 4.1% decrease from the $483.0 million reported for the three months ended December 27, 2008.Fourth quarter sales of high efficiency products were 16.5% of total sales as compared to 12.0% for the fourth quarter 2008.Full year sales of high efficiency products were 17.2% as compared to 12.8% for 2008. In the Electrical segment, sales decreased 2.4% from the prior year fourth quarter, largely due to global generator sales decreasing 34.0%, commercial and industrial motors sales in North America decreasing 14.9%, and residential HVAC motor sales increasing 13.2%.Sales in the Mechanical segment decreased 17.1% from the prior year fourth quarter. From a geographic perspective, Asia Pacific sales increased 0.7% as compared to the fourth quarter of 2008.In total, sales to regions outside of the United States were 28.6% of total sales for the quarter ended January 2, 2010 in comparison to 28.9% for the comparable period of 2008.The positive impact of foreign currency exchange rates increased total sales by 1.4%. The gross profit margin for the three months ended January 2, 2010, was 27.0% as compared to the 23.7% reported for the comparable period of 2008.The gross profit margin for the Electrical segment was 27.6% for the three months ended January 2, 2010, versus 22.6% in the comparable period of 2008.This increase is driven by cost reduction efforts, including the benefit from the recent plant consolidations, the mix benefit from high efficiency products and lower net material costs including the benefits from hedging and the impact of LIFO.The benefit from favorable raw material costs are temporary in nature and are not expected to repeat to the same degree in future quarters.The Mechanical segment gross profit was 21.8% in the three months ended January 2, 2010, versus 32.3% in the comparable period of 2008.The Mechanical segment decrease was primarily driven by the negative fixed cost absorption impact of lower production volumes. Operating expenses were $71.6 million (15.5% of sales) in the three months ended January 2, 2010, versus $75.0 million (15.5% of sales) in the comparable period of 2008.Operating expenses for the quarter included an incremental amount of $5.2 million resulting from the reduction of the carrying value of certain assets, offset by reductions in variable expenses, such as sales commissions, and the impact of cost reduction activities. Income from operations was $53.5 million for the three months ended January 2, 2010, versus $39.6 million in the comparable period of 2008.As a percent of sales, income from operations was 11.6% for the three months ended January 2, 2010, versus 8.2% in the comparable period of 2008.As a percent of sales, Electrical segment operating profit was 12.4% in the fourth quarter of 2009 versus 6.9% in the comparable period of 2008.Mechanical segment operating profit was 3.6% of sales in the fourth quarter of 2009 versus 18.2% in the comparable period of 2008. Net interest expense was $4.5 million for the three months ended January 2, 2010, versus $7.4 million in the comparable period of 2008.The decrease is driven primarily by lower effective interest rates in 2009 versus the comparable period of 2008, lower average debt outstanding and higher cash balances. The effective tax rate for the three months ended January 2, 2010, was 27.7% versus 33.9% in the prior year period.The decrease in the effective rate is driven primarily by the global distribution of income and the resolution of certain tax matters. Net income attributable to Regal Beloit Corporation for the three months ended
